Lewis, J.
The motion for summary judgment is granted. The $129 claimed is the exact amount of the hospital bill proved at the trial in the Supreme Court. The fact that part of said bill is for services rendered by one or more physicians in the hospital does not preclude recovery thereof by the plaintiff. (Goldwater v. Citizens Casualty Co., 7 N. Y. Supp. [2d] 242; affd., App. Term, 1st Dept., Jan. 29, 1939; leave to appeal denied, Feb. 10, 1939.)
The plaintiff’s assignor is not a proprietary hospital. It is one of many charitable institutions receiving donations of money from private benefactors and from the government of the city of New *458York. Physicians and student nurses donate their services. In some hospitals, members of religious orders donate their all to the work of healing the sick. When patients have financial ability to pay, these payments are used for operating expenses with the concurrence of all the donors.
That the defendant shared in the common knowledge of these matters is indicated by his bill of particulars filed in the Supreme Court action. He said, therein, that the $129 then claimed (and subsequently recovered) included charges for physicians’ and nurses’ services.